Citation Nr: 0919190	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  03-30 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Evaluation of diabetes mellitus, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from March 1971 to March 1977.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  

The Board remanded the appeal in May 2006, and it has been 
returned for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its May 2006 remand, the Board specifically ordered that 
the veteran be afforded a VA examination by a board certified 
endocrinologist or internist specializing in treating 
diabetes.  While a VA examination was carried out in January 
2008, the credentials of the examiner were not stated.  It is 
completely unclear whether the examination complies with the 
Board's May 2006 remand instruction.  The United States Court 
of Appeals for Veterans Claims (Court) has held that a remand 
by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders of the Board are not 
complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As 
such, clarification must be sought prior to appellate 
consideration of this claim.  

In light of the above discussion, the Board has concluded 
that additional action is required.  Accordingly, the case is 
REMANDED for the following:

Establish the credentials of the 
individual who performed the January 2008 
diabetes examination of the veteran.

If the individual who performed the 
January 2008 VA examination does not meet 
the requirements set forth in the May 
2006 Remand, the veteran should be 
afforded a thorough 
endocrinology/diabetes examination (not 
just a general medical examination) by a 
board certified endocrinologist or 
internist who specializes in treating 
diabetes.  The claims folder must be made 
available to and reviewed by the 
examiner.  If deemed necessary to 
properly make this determination, a 
urinalysis and blood glucose study should 
be performed, in addition to the physical 
examination.  The examiner should state 
whether the veteran requires insulin, 
restricted diet and regulation of 
activities, to include whether any such 
regulation means avoidance of strenuous 
occupational or recreational activities.  
The examiner should state whether the 
veteran's diabetes is adequately 
controlled.  Further, the examiner should 
address whether the veteran has current 
complications due to his diabetes, such 
as hypertension, peripheral neuropathy, 
diabetic retinopathy, and nephropathy, 
and, if so, provide a description of the 
extent and severity of any related 
complications.  If specialist 
consultations are deemed to be necessary 
by the examiner, such should be 
scheduled.  The claims file must be 
provided to the examiner for review of 
pertinent documents.

If upon completion of the above action the claim 
remains denied, the case should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




